Citation Nr: 1447396	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-04 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the "staged" (0 percent prior to November 1, 2010; 10 percent from November 1, 2010 to April 21, 2014; and 50 percent from April 21, 2014) ratings assigned for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which continued a 0 percent rating for bilateral hearing loss.  An interim (April 2011) rating decision increased the rating to 10 percent effective November 1, 2010.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2014, the case was remanded for additional development.  An August 2014 rating decision further increased the rating to 50 percent, effective April 21, 2014.  


FINDINGS OF FACT

1.  Prior to November 1, 2010, the Veteran's hearing acuity was not shown to be worse than level V in the right ear and level I in the left ear.

2.  From November 1, 2010 to April 24, 2014, the Veteran's hearing acuity was shown to be level XI in the right ear, but no worse than level II in the left ear. 

3.  From April 24, 20124, the Veteran's hearing acuity has been shown to be level XI in the right ear, but no worse than level VI in the left ear.  


CONCLUSION OF LAW

A compensable rating for the bilateral hearing loss prior to November 1, 2010; a rating in excess of 10 percent from November 1, 2010 to April 21, 2014; and a rating in excess of 50 percent from April 21, 2014, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received such notice in letters dated in November 2008, March 2010, and November 2010.  He has had ample opportunity to respond/supplement the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2013 hearing before the undersigned, it was established that the Veteran is aware to substantiate a claim for increase there must be evidence of increased severity of the disability.  Testimony was elicited as to this matter (and the case was remanded for additional development).  It is not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in December 2008, April 2010, February 2011, May 2013, and April 2014.  The Board finds that the VA examination reports contain information adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. 
§§ 4.85, 4.86.  The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran filed his claim for increase in October 2008 (and the period for consideration begins in October 2007).  On December 2008 VA audiological evaluation, puretone thresholds, in decibels, were:

	
HERTZ




1000
2000
3000
4000
RIGHT
45
55
85
X
LEFT
30
20
25
65

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 96 percent in the left ear.  
Under Table VI, the right ear puretone threshold average of 73 decibels and speech discrimination of 76 percent constitute level IV hearing in that ear.  The left ear puretone threshold average of 35 decibels and speech discrimination of 96 percent constitute level I hearing in that ear.  Under Table VII, the level IV hearing acuity found in the right ear combined with the level I hearing found in the left ear warrants a 0 percent rating under Code 6100.  Audiometry does not reflect an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ).

As to functional impairment, the Veteran reported that he was unable to hear his wife, children, and the television without use of his hearing aid.  

On April 2010 audiological evaluation, puretone thresholds, in decibels, were:

	
HERTZ




1000
2000
3000
4000
RIGHT
45
55
90
105+
LEFT
35
30
40
90

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 100 percent in the left ear.  

Under Table VI, the right ear puretone threshold average of 74 decibels and speech discrimination of 78 percent constitute level V hearing in that ear.  The left ear puretone threshold average of 49 decibels and speech discrimination of 100 percent constitute level I hearing in that ear.  Under Table VII, the level V hearing acuity found in the right ear combined with the level I hearing found in the left ear warrants a 0 percent rating under Code 6100.  The audiometry does not reflect an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ).

The Veteran reported that he found it difficult to participate in conversations, and had difficulty hearing people speaking behind him. 

On February 2011 VA audiological evaluation, puretone thresholds, in decibels, were:
	
HERTZ




1000
2000
3000
4000
RIGHT
X
100
100
X
LEFT
40
35
40
90

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 94 percent in the left.  

Under Table VI, the right ear puretone threshold average of 102 decibels and speech discrimination of 0 percent constitute level XI hearing in that ear.  The left ear puretone threshold average of 51 decibels and speech discrimination of 94 percent constitute level I hearing in that ear.  Under Table VII, the level XI hearing acuity found in the right ear combined with the level I hearing found in the left ear warrants a 10 percent rating under Code 6100.  Audiometry does not reflect an exceptional pattern of left ear hearing impairment (as defined in 38 C.F.R. § 4.86 ).

The Veteran reported the same functional impairments as on previous examinations.  

A 10 percent rating was assigned effective November 1, 2010 (the date the Veteran submitted his disagreement with the previous rating decision).  

On May 2013 VA audiological evaluation, puretone thresholds, in decibels, were:

	
HERTZ




1000
2000
3000
4000
RIGHT
105
95
100
105
LEFT
50
55
65
95

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 94 percent in the left.  

Under Table VI, the right ear puretone threshold average of 101 decibels and speech discrimination of 0 percent constitute level XI hearing in that ear.  The left ear puretone threshold average of 66 decibels and speech discrimination of 94 percent constitute level II hearing in that ear.  Under Table VII, the level XI hearing acuity found in the right ear combined with the level II hearing found in the left ear warrants a 10 percent rating under Code 6100.  The audiometry does not reflect an exceptional pattern of hearing impairment (in the left ear ).

The Veteran reported similar functional impairments as reported on previous examinations, and also added complaints such as frustration with his hearing loss and having to ask people to repeat themselves, difficulty with sound localization, and difficulty hearing in crowds. 

At the October 2013 Travel Board hearing, the Veteran further described his frustrations due to his hearing loss, and his difficulty discerning whether noises were behind him or on his right.  He testified that he cannot hear at all without his hearing aids, and feels lost when not wearing them.  He testified to specific instances of not hearing traffic when driving, missing pieces of conversations, and not hearing others when in public, especially in the grocery store.  

Pursuant to the March 2014 Remand, the Veteran was afforded another VA examination in April 2014 where puretone thresholds, in decibels, were:

	
HERTZ




1000
2000
3000
4000
RIGHT
110
100
105
120+
LEFT
55
60
70
100

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 94 percent in the left.  

Under Table VI, the right ear puretone threshold average of 109 decibels and speech discrimination of 0 percent constitutes level XI hearing in that ear.  The left ear puretone threshold average of 71 decibels and speech discrimination of 94 percent constitute level II hearing in that ear.  Under Table VII, the level XI hearing acuity found in the right ear combined with the level II hearing found in the left ear warrants a 10 percent rating under Code 6100.  
However, an exceptional pattern of hearing loss was now shown in the left ear.  Therefore, the Veteran is entitled to a rating under Table VIA (based on puretone threshold averages only).  A right ear puretone threshold average of 109 constitutes level XI hearing in that ear, and a left ear puretone threshold average of 71 constitutes level VI hearing in that ear.  38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.86(a), the higher numeral designation will be used in determining the percentage evaluations under Table VII.  Consequently, Table VIA is to be applied. 

The level XI right ear hearing acuity, and the level VI left ear hearing acuity warrant a 50 percent rating under Code 6100.  38 C.F.R. § 4.85, Table VII.  

The Veteran reported functional impairment similar to that reported on previous examinations.  

Based on these findings, a 50 percent rating was assigned effective April 21, 2014 (the date of examination).  

The Veteran's daughter provided a statement in support of her father's claim, describing his hearing loss, highlighting specifically that he cannot hear if she speaks on his right side, that he cannot hear people behind him, and that he feels frustrations due to his inability to hear/communicate. 

As the staged rating that have now been assigned are consistent with and supported by the audiometry results reported, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim for increases in the staged ratings assigned for his bilateral hearing loss.   

The evidentiary record also does not show any further functional impairment that is not encompassed by the schedular criteria for the ratings now assigned.  The reported symptoms and functional impairment (difficulty with communication and discerning sound location) are fully contemplated by the schedular criteria (which provide for higher ratings if a greater degree of hearing loss is shown).  Additionally, the evidence does not show (nor is it alleged) that the Veteran's hearing loss has required frequent hospitalizations or involved other such unusual circumstances.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest (and he has not alleged) that the Veteran is unemployable due to his service connected hearing loss.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings for bilateral hearing loss in excess of 0 percent prior to November 1, 2010, in excess of 10 percent from November 1, 2010 to April 24, 2014, and/or in excess of 50 percent from April 24, 2014 are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


